DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The instant first action on the merits is in response to communication filed on 09/24/2019.
Claims 1-20 are pending of which claims 1, 8, and 15 are independent.
The IDS(s) submitted on 09/24/2019 is being considered.
Internet Communications

Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 8, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (US 20170214613 A1) in view of Mittal (US 20190132278 A1) and Boutros et al (US 20210044502 A1).
Regarding claim 1, Zhang discloses a computer-implemented method for identifying a source location of a packet-originating See Fig. 2 showing service function chaining across multiple subnetworks where the service functions/service VMs are on different hosts on different subnetworks - see paragraphs 3 and 26. See Figs. 1-7) the method comprising:
	receiving a query (See paragraph 36 where the OVS agent 104 receives queries to determine the next destination Service Function is in the host that is processing the packet or on a different host), from a service plane implementation module executing on a host of a service virtual machine (“SVM”)(i.e. the Service Function resides on the host containing the OVS agent and the service virtual machine which is the Service Function as shown in Fig. 1 and is therefore a service plane implementation), for a location of a source host implementing a (i.e. the query conducted in by the OVS agent in the OVS rule is to determine the next destination in the Service Chain to identify the service function and the host it resides per paragraph 36 and per paragraphs 39 and 62 if it is the last SF the source VM that originated the packet is identified - see paragraphs 42, 51, and 57 too)
in response to receiving the query, performing a search (See paragraphs 42 51, and 57)
	Zhang fails to disclose in response to receiving the query, performing a search of one or more bindings associated with one or more virtual network identifiers (“VNIs”) or service virtual network identifiers (“SVNIs”) to identify a particular binding that includes a MAC address of the host implementing the source 

identifying, in the particular binding, the location of the source host; and
providing the location of the source host to the host of the SVM to facilitate forwarding of the packet from the SVM to the source 
	Mittal in the same endeavor discloses a method and system for host discovery and tracking in a network.
	Mittal discloses in response to receiving the query (Fig. 3A step 300 query is received by cloud services 112, includes host IP address - see paragraph 35) performing a search of one or more bindings associated with one or more virtual network identifiers (“VNIs”) or service virtual network identifiers (“SVNIs”) to identify a particular binding that includes a MAC address of the host implementing the source See Fig. 3A steps 302, 304, 306 and paragraphs 25, 31, and  36-37 Fig. 2B.  Essentially VTEP to host binding is searched to identify the host housing the source VM in question)
identifying, in the particular binding, the location of the source host; (See Fig.3A steps 308 and 309 - the host handling the source VM is identified and located  by the VPTEP IP address- see paragraph 37)  and
providing the location of the source host to the host of the SVM to facilitate forwarding of the packet from the SVM to the source (See paragraphs 3-4 and 35 where the result is used to forward data to the identified host through the binding of VTEP IP address)
	In view of the above, having the method of Zhang and then given the well- established teaching of Mittal, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Zhang as taught by Mittal, since Mittal states in paragraph 0001 that the modification results in preventing occurrence of incorrect information on the whereabouts of a host in a network.
	Zhang modified by Mittal fails to disclose source Guest Virtual Machine (SVM) in service chain environment.
	Boutros, in the same endeavor, discloses source Guest Virtual Machine (SVM) in service chain environment. (See Figs. 9 and 10 incorporating SGVM with Service Virtual Machine (SVM) in a service chain environment. See paragraphs 31, 32, and 108)
	 In view of the above, having the method of Zhang and Mittal then given the well- established teaching of Boutros, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Zhang and Mittal as taught by Boutros, since Boutros states in paragraph 0001 that the modification results in service chaining solutions more robust.
Regarding claim 8, Zhang discloses one or more non-transitory computer-readable storage media storing one or more computer instructions which when executed by one or more processors cause the one or more processors to perform:  	receiving a query (See paragraph 36 where the OVS agent 104 receives queries to determine the next destination Service Function is in the host that is processing the packet or on a different host), from a service plane implementation module executing on a host of a service virtual machine (“SVM”)(i.e. the Service Function resides on the host containing the OVS agent and the service virtual machine which is the Service Function as shown in Fig. 1 and is therefore a service plane implementation), for a location of a source host implementing a (i.e. the query conducted in by the OVS agent in the OVS rule is to determine the next destination in the Service Chain to identify the service function and the host it resides per paragraph 36 and per paragraphs 39 and 62 if it is the last SF the source VM that originated the packet is identified - see paragraphs 42, 51, and 57 too. Identifying a source location of a packet-originating  
in response to receiving the query, performing a search (See paragraphs 42 51, and 57)
	Zhang fails to disclose in response to receiving the query, performing a search of one or more bindings associated with one or more virtual network identifiers (“VNIs”) or service virtual network identifiers (“SVNIs”) to identify a particular binding that includes a MAC address of the host implementing the source 
identifying, in the particular binding, the location of the source host; and
providing the location of the source host to the host of the SVM to facilitate forwarding of the packet from the SVM to the source 
	Mittal in the same endeavor discloses a method and system for host discovery and tracking in a network.
	Mittal discloses in response to receiving the query (Fig. 3A step 300 query is received by cloud services 112, includes host IP address - see paragraph 35) performing a search of one or more bindings associated with one or more virtual network identifiers (“VNIs”) or service virtual network identifiers (“SVNIs”) to identify a particular binding that includes a MAC address of the host implementing the source See Fig. 3A steps 302, 304, 306 and paragraphs 25, 31, and  36-37 Fig. 2B.  Essentially VTEP to host binding is searched to identify the host housing the source VM in question)
identifying, in the particular binding, the location of the source host; (See Fig.3A steps 308 and 309 - the host handling the source VM is identified and located  by the VPTEP IP address- see paragraph 37)  and
providing the location of the source host to the host of the SVM to facilitate forwarding of the packet from the SVM to the source (See paragraphs 3-4 and 35 where the result is used to forward data to the identified host through the binding of VTEP IP address)
	In view of the above, having the non-transitory medium of Zhang and then given the well- established teaching of Mittal, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the non-transitory medium of Zhang as taught by Mittal, since Mittal states in paragraph 0001 that the modification results in preventing occurrence of incorrect information on the whereabouts of a host in a network.
	Zhang modified by Mittal fails to disclose source Guest Virtual Machine (SVM) in service chain environment.
	Boutros, in the same endeavor, discloses source Guest Virtual Machine (SVM) in service chain environment. (See Figs. 9 and 10 incorporating SGVM with Service Virtual Machine (SVM) in a service chain environment. See paragraphs 31, 32, and 108)
	 In view of the above, having the non-transitory medium of Zhang and Mittal then given the well- established teaching of Boutros, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the non-transitory medium of Zhang and Mittal as taught by Boutros, since Boutros states in paragraph 0001 that the modification results in service chaining solutions more robust.
Regarding claim 15, Zhang discloses a hypervisor implemented in a computer network (i.e. Zhang paragraph 0003 states, “Each node has a hypervisor that hosts virtual machines (VMs) on which the service functions are implemented, and also a virtual switch that steers traffic to each VM”). and configured to implement mechanisms for identifying a source location of a packet-originating guest virtual machine in a service chaining topology(See Fig. 2 showing service function chaining across multiple subnetworks where the service functions/service VMs are on different hosts on different subnetworks - see paragraphs 3 and 26. See Figs. 1-7) , the hypervisor comprising:
one or more processors; (Fig. 8 CPU 810)
one or more memory units (i.e. Fig. 8 Mass Storage 830 and memory 820); and
one or more non-transitory computer-readable storage media storing one or more computer instructions which (i.e. Paragraphs 6-7 on non-transitory medium), when executed by the one or more processors, cause the one or more processors to perform:
receiving a query (See paragraph 36 where the OVS agent 104 receives queries to determine the next destination Service Function is in the host that is processing the packet or on a different host), from a service plane implementation module executing on a host of a service virtual machine (“SVM”)(i.e. the Service Function resides on the host containing the OVS agent and the service virtual machine which is the Service Function as shown in Fig. 1 and is therefore a service plane implementation), for a location of a source host implementing a (i.e. the query conducted in by the OVS agent in the OVS rule is to determine the next destination in the Service Chain to identify the service function and the host it resides per paragraph 36 and per paragraphs 39 and 62 if it is the last SF the source VM that originated the packet is identified - see paragraphs 42, 51, and 57 too)
in response to receiving the query, performing a search (See paragraphs 42 51, and 57)
	Zhang fails to disclose in response to receiving the query, performing a search of one or more bindings associated with one or more virtual network identifiers (“VNIs”) or service virtual network identifiers (“SVNIs”) to identify a particular binding that includes a MAC address of the host implementing the source 

identifying, in the particular binding, the location of the source host; and
providing the location of the source host to the host of the SVM to facilitate forwarding of the packet from the SVM to the source 
	Mittal in the same endeavor discloses a method and system for host discovery and tracking in a network.
	Mittal discloses in response to receiving the query (Fig. 3A step 300 query is received by cloud services 112, includes host IP address - see paragraph 35) performing a search of one or more bindings associated with one or more virtual network identifiers (“VNIs”) or service virtual network identifiers (“SVNIs”) to identify a particular binding that includes a MAC address of the host implementing the source See Fig. 3A steps 302, 304, 306 and paragraphs 25, 31, and  36-37 Fig. 2B.  Essentially VTEP to host binding is searched to identify the host housing the source VM in question)
identifying, in the particular binding, the location of the source host; (See Fig.3A steps 308 and 309 - the host handling the source VM is identified and located  by the VPTEP IP address- see paragraph 37)  and
providing the location of the source host to the host of the SVM to facilitate forwarding of the packet from the SVM to the source (See paragraphs 3-4 and 35 where the result is used to forward data to the identified host through the binding of VTEP IP address)
	In view of the above, having the hypervisor of Zhang and then given the well- established teaching of Mittal, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the hypervisor of Zhang as taught by Mittal, since Mittal states in paragraph 0001 that the modification results in preventing occurrence of incorrect information on the whereabouts of a host in a network.
	Zhang modified by Mittal fails to disclose source Guest Virtual Machine (SVM) in service chain environment.
	Boutros, in the same endeavor, discloses source Guest Virtual Machine (SVM) in service chain environment. (See Figs. 9 and 10 incorporating SGVM with Service Virtual Machine (SVM) in a service chain environment. See paragraphs 31, 32, and 108)
	 In view of the above, having the hypervisor of Zhang and Mittal then given the well- established teaching of Boutros, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the hypervisor of Zhang and Mittal as taught by Boutros, since Boutros states in paragraph 0001 that the modification results in service chaining solutions more robust.
Allowable Subject Matter
Claims 2-7, 9-14, and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HABTE MERED whose telephone number is (571)272-6046. The examiner can normally be reached Monday - Friday 12-10 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HABTE MERED/Primary Examiner, Art Unit 2474